a department of the treasury tax_exempt_and_government_entities_division internal_revenue_service washington d c aug uniform issue list a tep lait legend taxpayer a decedent b ira c custodian d decedent e dear this is in response to your request dated date submitted by your authorized representative in which you request a ruling that ira c will not be treated as an inherited ira within the meaning of sec_408 of the internal_revenue_code the code with respect to you and that you be permitted to rollover over the proceeds of ira c into an ira maintained in your own name the following facts and representations have been submitted under penalty of perjury in support of the rulings requested taxpayer a is the surviving_spouse of decedent b who died on date having not attained age at his death decedent b maintained an individual_retirement_account ira c with custodian d taxpayer a represents that decedent b had designated his father decedent e as sole beneficiary for ira c decedent e died on date decedent b’s ira provides that in the event there is no designated_beneficiary named the ira proceeds will be payable to decedent b’s estate decedent b died testate and his last will and testament will named taxpayer a as sole beneficiary of his estate assets decedent b’s will appoints taxpayer a as his personal representative and she represents that she intends to assign all of decedent b’s estate assets to herself including ira c as sole beneficiary under the will taxpayer a proposes to either transfer ira c directly into an ira in her name by way of a trustee-to-trustee transfer or to make a distribution of the assets of ira c to herself to roll over the distribution into an ira set up and maintained in her own name it is taxpayer a’s intention based on the facts and representations you request the following rulings that the proceeds of ira c which will be distributed to decedent b’s estate and subsequently paid to taxpayer a as sole beneficiary of said estate shall not constitute an inherited ira within meaning of sec_408 of the code with respect to taxpayer a and that taxpayer a as the surviving_spouse of decedent b may transfer ira c directly into an ira in her name by means of a trustee-to-trustee transfer and is transferred by means of a trustee-to-trustee transfer that the if ira c trustee-to-trustee transfer will be exempt from the withholding requirements of sec_3405 of the code or in the alternative taxpayer a as the surviving_spouse of decedent b may roll over the ira c distribution she will receive into an ira set up and maintained in her name and taxpayer a is not required to include ira c proceeds in income for federal_income_tax purposes for the year in which the ira c proceeds are distributed and rolled over into the ira set up and maintained in taxpayer a’s name provided the proceeds are timely rolled over into an ira set up and maintained in the name of taxpayer a and if taxpayer a appoints ira c to herself and receives the proceeds of ira c she will be treated as the payee or distributee thereof for purposes of sec_408 of the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides in summary that the rollover rules of sec_408 do not apply to inherited iras sec_408 ii of the code provides that the term inherited ira means an ira acquired by an individual other than the ira owner's spouse as a result of the death of the ira owner sec_1_408-8 of the income_tax regulations question and answer q a- provides that a surviving_spouse of an ira owner may elect to treat the spouse's entire_interest as a beneficiary in an individual's ira as the spouse's own ira of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named as beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust in order to make this election the spouse must be the sole beneficiary generally if the proceeds of a decedent's ira are payable to an estate and are paid to the executor of the estate who then pays them to the decedent's surviving_spouse as the beneficiary of the estate the surviving_spouse is treated as having received the ira proceeds from the estate and not from the decedent accordingly the surviving_spouse in general is not eligible to rollover or have transferred the distributed ira proceeds into his her own ira however the general_rule will not apply in a case where the surviving_spouse is the sole executor of the decedent’s estate who pays the ira proceeds to the surviving_spouse in order to satisfy the residuary bequest under the decedent’s will and which surviving_spouse then receives the ira proceeds and transfers them into an ira established and maintained in his her own name in such a case the surviving_spouse may roll over or have transferred the proceeds into an ira set up and maintained in his her name within days of the date the proceeds are distributed from the ira in this case taxpayer a is the sole personal representative under decedent b’s will and intends to allocate the proceeds of ira c to herself as sole beneficiary of the estate as part of the distribution of decedent b’s estate the proceeds from ira c will be transferred into decedent's_estate and then distributed to taxpayer a who within days of receipt of these proceeds from ira c will rollover these proceeds from the ira into her own ira account therefore with respect to your ruling requests we conclude as follows ira c which will be distributed to decedent b’s estate and subsequently paid to taxpayer a as sole beneficiary of said estate shall not constitute an inherited ira within meaning of sec_408 of the code with respect to taxpayer a and - taxpayer a as the surviving_spouse personal representative and sole beneficiary of decedent b’s estate can direct ira c to distribute the ira to her and she may roll it over she may accomplish this either by wire transfer to an ira in her name or by distribution of a check followed by a deposit to an ira in her name as long as the rollover of such distribution occurs no later than the day from the date the distribution is made from the ira and taxpayer a is not required to include ira c proceeds in income for federal_income_tax purposes for the year in which the ira c proceeds are distributed and rolled over into the ira set up and maintained in taxpayer a’s name provided the proceeds are timely rolled over into an ira set up and maintained in the name of taxpayer a no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is based on the assumption that ira c met the requirements of sec_408 of the code at all relevant times it also assumes that any rollover ira established by taxpayer a will also meet the requirements of sec_408 of the code at all relevant times this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you have any questions please contact or fax at by phone at please address all correspondence to se t ep ra t1 i d sincerely yours cpbiord viale carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
